DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (U.S. 2019/0226256 A1) [256].
Regarding Claim 1, Reference [256] discloses one or more buffers (130) cooperating with the body, and a body (101) constructed and arranged to cover an external portion of the pre-existing patch fitting, wherein the body comprises: a tapered edge (104) tapered relative to a horizontal axis of the door pane when the door pane is coupled to the pre-existing patch fitting; and a leading edge (108), wherein the leading edge of the body is configured to be spaced away from the spindle extending from the pre-existing patch fitting by a second distance, wherein the second distance is greater than the first distance, and wherein the body is operatively couplable to the pre-existing door patch through a friction fitting with the one or more buffers, but does not explicitly state the tapered edge is relative to a horizontal axis or extending from the tapered edge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the parts of the patch fitting cover assembly of Reference [256], the buffer 130 and leading edge 104 to be on the side edge as a more minimal configuration, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, page 2, line 14, applicant has not disclosed any criticality for the claimed limitations.
The recitation that “the pre-existing patch fitting operatively couplable to a door pane and a pre-existing coverplate having leading edge spaced away from a spindle extending from the pre-existing patch fitting by a first distance” and “a first distance” have not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951).
The Examiner notes that the pre-existing patch fitting, pre-existing coverplate, and a first distance are not positively recited.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding Claim 2, Reference [256] as previously modified above discloses wherein the patch fitting coverplate is removably attached to the patch fitting.
Regarding Claim 3, Reference [256] as previously modified above discloses wherein the tapered edge is tapered at 15.6° relative to a horizontal axis of the door pane when the door pane is coupled to the pre-existing patch fitting (between 15 and 25 degrees).
Regarding Claim 4, Reference [256] as previously modified above discloses wherein the leading edge of the body is substantially orthogonal relative to the door pane when the door pane is coupled to the pre- existing patch fitting.
The Examiner notes that “substantially orthogonal” is a broad limitation and is met by the prior art as currently recited.
Regarding Claim 5, Reference [256] as previously modified above discloses wherein the leading edge (108) of the body is shorter than the tapered edge relative to a vertical axis of the door pane when the door pane is coupled to the pre-existing patch fitting. 
Regarding Claim 6, Reference [256] as previously modified above discloses the claimed invention, but does not explicitly disclose wherein the leading edge of the body is configured to be orthogonal to the body.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the leading edge orthogonal to the body, since it has been held that the provision of adjustability, where needed, involves routine skill in the art . In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, page 6, line 12, applicant has not disclosed any criticality for the claimed limitations.  Additionally, it would have been obvious to one of ordinary skill in the art to adjust an edge’s orientation and angle with respect to another component.
Regarding Claim 7, Reference [256] as previously modified above discloses wherein the one or more buffers are constructed of a friction enhancing material (rubber). 
Regarding Claim 8, Reference [256] as previously modified above discloses wherein the one or more buffers are constructed of a shock-absorbing material (shock absorbing material: rubber, silicone, foam, etc. disclose in paragraph [022]).
Regarding Claim 9, Reference [256] as previously modified above discloses wherein the one or more buffers are disposed between the pre-existing patch fitting, the door pane, and an interior portion of the patch fitting coverplate when the door pane is coupled to the pre-existing patch fitting. 
The Examiner notes that the pre-existing patch fitting is not positively recited.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677